DETAILED ACTION
This Office action for U.S. Patent Application No. 16/987,251 is responsive to communications filed 2 April 2021, in reply to the Restriction of 2 February 2021.
Claims 1–13 are pending.
In the previous Office action, Applicant was required to elect one of Species I (claims 1–6 and 10), Species II (claims 7–9 and 11), or Species III (claims 12–13).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 4 April 2021 is acknowledged.  The traversal is on the grounds that Species II contains all the material of Species I.  This is not found persuasive because claim 1 recites generating the second depth information “by correcting the first depth information” based on “a change in depth caused by a difference in a focal distance of the second shooting relative to the first shooting”.  Even if the Claim 7 determination of second depth information considers the second and first shootings independently of the second and third shootings, claim 7 does not recite that determining the second depth information “on the basis of a change in depth caused by a difference in focal distances of the first shooting [and] the second shooting” is a correction of the first depth information.  As presented in the claims as filed, the claim 1 and claim 7 processes may operate in different ways, and due to the differing claim language, are presumed to do so.  At best, claim 8 recites generating the second depth information using a correction 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1–6, 10, and 12–13 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 April 2021.

Drawings
The drawings are objected to under 37 C.F.R. § 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fourth and fifth depth information, and their relation to the first, second, and third depth information and the first, second, and third shootings must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 C.F.R. § 1.75(d)(1) and M.P.E.P. § 608.01(o).  Correction of the following is required: the specification does not have support for “fourth depth information” and “fifth depth information” and their use, as in claims 8 and 9.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0227575 A1 (“Wu”).
Wu, directed to a depth map generation device, teaches with respect to claim 7:
A depth information generating apparatus comprising at least one processor and/or at least one circuit which functions as:
a first generating unit configured to generate first depth information on the basis of a plurality of viewpoint images which are obtained from first shooting and which have mutually-different viewpoints (Fig. 3, ¶ 0031, depth map generator M1 generates depth map DM1 from first and second image captors L1 and R1),
and generate third depth information on the basis of a plurality of viewpoint images which are obtained from third shooting and which have mutually-different viewpoints (id., depth map generator M2 generates depth map DM2 from first and second image captors L3 and R3); and
id., depth map generator S1 generates depth map DS1 from first and second image captors L2 and R2),
the second depth information corresponding to a focal distance (¶ 0049, use depth to change focus on tracked object) and a timing of the second shooting (¶¶ 0022–23, time synchronization from M1 to S1),
the second depth information being generated on the basis of a change in depth caused by a difference in focal distances of the [three shootings] (¶¶ 0022–23, time synchronization from M1 to S1),
and on the basis of a difference in timings of the [three shootings] (¶ 0049, use depth to change focus on tracked object).

Regarding claim 11, Wu teaches a depth information generating method executed by a depth information generating apparatus, comprising:
generating first depth information on the basis of a plurality of viewpoint images which are obtained from first shooting and which have mutually-different viewpoints (Fig. 3, ¶ 0031, depth map generator M1 generates depth map DM1 from first and second image captors L1 and R1),
and generate third depth information on the basis of a plurality of viewpoint images which are obtained from third shooting and which have mutually-different viewpoints (id., depth map generator M2 generates depth map DM2 from first and second image captors L3 and R3); and
generating, from the first depth information for a captured image obtained from second shooting (id., depth map generator S1 generates depth map DS1 from first and second image captors L2 and R2),
the second depth information corresponding to a focal distance (¶ 0049, use depth to change focus on tracked object) and a timing of the second shooting (¶¶ 0022–23, time synchronization from M1 to S1),
the second depth information being generated on the basis of a change in depth caused by a difference in focal distances of the [three shootings] (¶¶ 0022–23, time synchronization from M1 to S1),
and on the basis of a difference in timings of the [three shootings] (¶ 0049, use depth to change focus on tracked object).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8 and 9 detail specific generation of five instances of depth information from three shootings not disclosed in the Wu closest prior art.  This detailed generation of the five depth information instances from the three shootings also is distinct from a simple iterative process in which, for example, the first and second shootings produce depth information A, the second and third shootings produce depth information B, and the depth information A and B are combined to produce a final depth information C.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2020/0267374 A1
U.S. Patent No. 9,497,380 B1
U.S. Patent Application Publication No. 2018/0160041 A1
U.S. Patent Application Publication No. 2018/0293744 A1
U.S. Patent Application Publication No. 2020/0036905 A1
U.S. Patent No. 8,619,082 B1
U.S. Patent Application Publication No. 2015/0289266 A1
U.S. Patent Application Publication No. 2018/0176541 A1
U.S. Patent Application Publication No. 2019/0215486 A1
U.S. Patent Application Publication No. 2018/0144458 A1
U.S. Patent Application Publication No. 2014/0267633 A1
U.S. Patent No. 9,565,416 B1
U.S. Patent No. 9,369,689 B1
U.S. Patent Application Publication No. 9,565,416 B1
U.S. Patent No. 9,729,857 B2
U.S. Patent No. 5,973,700

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662.  The examiner can normally be reached on M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David N Werner/Primary Examiner, Art Unit 2487